In an action for malicious prosecution and false arrest, judgment dismissing the complaint at the close of the plaintiff’s case reversed on the law and a new trial granted, with costs to appellant to abide the event. Upon this record there is evidence from which the jury could infer that there was a malicious failure to disclose fully and fairly the facts and surrounding circumstances or a distortion of them for an ulterior purpose. Consequently, the question of malice and lack of probable cause should have been submitted to the jury. Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ., concur.